DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.  No claim is allowed at this time.
Claim 1 should insert the term “and” after “salt;” in line 3.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2022 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barak ‘343 (US 2017/0367343 A1).
Claim 1 is drawn to a method for producing a biocide comprising: providing a solution of a hypochlorite oxidant; providing a solution of an ammonium salt; and mixing said solution of a hypochlorite oxidant with said solution of an ammonium salt, wherein the molar ratio of said ammonium to said hypochlorite oxidant is less than 1:1. 
Barak ‘343 discloses a method for producing a biocide including: mixing a solution of a hypochlorite oxidant with a solution of an ammonium salt; and monitoring a control parameter that indicates when a maximum yield of the biocide, which yield is attainable without degradation of the biocide, has been reached ([0006]; Claim 24).  Barak ‘343 further discloses that the ratio of hypochlorite oxidant to ammonium salt is greater than 1 (i.e., ratio of ammonium to hypochlorite is less than 1:1) (Examples 1-3 and 12).  Barak ‘343 also discloses that the molar ratio of said ammonium to said hypochlorite oxidant is less than 1:1 (mixing the ammonium salt = ammonium carbamate, 78.07 g/mol, from 1,000 to 50,000 ppm = mg/L = 1 to 50 g/L = 0.0128 to 0.641 mol/L and the hypochlorite oxidant = sodium hypochlorite, 74.44 g/mol, from 1,000 to about 20,000 pm = mg/L = 1 to 20 g/L = 0.0134 to 0.269 mol/L, and mixing ratio from 10 to 50% of the ammonium carbamate to sodium hypochlorite, such as 50% of 0.0128 mol/L ammonium carbamate to 50% of 0.0134 mol/L sodium hypochlorite, thus molar ratio in equal mixing volume is 0.0128:0.0134 (less than 1:1)) ( [0007], [0009]; Claims 27 and 35).
Claim 2 states that the hypochlorite oxidant is sodium hypochlorite.  
Barak ‘343 discloses that the preferred hypochlorite oxidant is sodium hypochlorite ([0006]; Claim 25).
Claim 3 states that said providing a solution of a hypochlorite oxidant comprises diluting a concentrated solution of about 8-18% with water immediately prior to use.  
Claim 4 states that said solution of a hypochlorite oxidant has a concentration from about 1000 to about 20,000 ppm.  
Claim 5 states that said solution of a hypochlorite oxidant has a concentration from about 3000 to about 10,000 ppm.  
Claim 6 states that said solution of a hypochlorite oxidant has a concentration from about 3500 to about 7000 ppm. {03510/010373-USO/02940569.1 }3Attorney Docket Number: 03510/010373-USO  
Barak ‘343 discloses that the solution of a hypochlorite oxidant is prepared by diluting a commercial stock solution of about 8-18% with water immediately prior to use. Preferably, the solution of a hypochlorite oxidant has a concentration from about 1000 to about 20,000 ppm, more preferably from about 3000 to about 10,000 ppm. and most preferably from about 3000 to about 6000 ppm ([0007]; Claim 27).
Claim 7 said ammonium salt is selected from ammonium bicarbonate, ammonium carbonate, ammonium carbamate, ammonium hydroxide, ammonium sulfamate, ammonium bromide, ammonium chloride and ammonium sulfate.  
Claim 8 states that said ammonium salt is selected from ammonium carbamate, ammonium bromide, ammonium hydroxide and ammonium sulfate.  
Claim 9 states that said ammonium salt is ammonium carbamate.  
Barak ‘343 discloses that the ammonium salt is selected from ammonium bicarbonate, ammonium carbonate, ammonium carbamate, ammonium hydroxide, ammonium sulfamate, ammonium bromide, ammonium chloride and ammonium sulfate. Preferably, the ammonium salt is selected from ammonium carbonate, ammonium carbamate, ammonium sulfamate, ammonium bromide, ammonium chloride and ammonium sulfate.  More preferably, the ammonium salt is selected from ammonium carbonate, ammonium carbamate and ammonium sulfamate.  Most preferably, the ammonium salt is selected from ammonium carbonate and ammonium carbamate ([0008]; Claim 33).
Claim 11 states that said providing a solution of an ammonium salt comprises diluting a concentrated solution of about 15-50% with water or with said solution of a hypochlorite oxidant immediately prior to use.  
Barak ‘343 discloses that the solution of an ammonium salt is prepared by diluting a commercial stock solution of about 15-50% with water or with the solution of a diluted hypochlorite oxidant immediately prior to use ([0009]; Claim 34).
Claim 12 states that said solution of an ammonium salt has a concentration from about 1,000 to about 50,000 ppm.  
Claim 13 states that said solution of an ammonium salt has a concentration from about 12,000 to about 30,000 ppm.  
Barak ‘343 discloses that the solution of an ammonium salt has a concentration from about 1,000 to about 50,000 ppm, more preferably, from about 12,000 to about 30,000 ppm ([0009]; Claim 35).
Claim 14 states that said solution of an ammonium salt further comprises a base. {03510/010373-USO/02940569.1 }4Attorney Docket Number: 03510/010373-USO  
Claim 15 states that said base is sodium hydroxide.  
Barak ‘343 discloses that the solution of an ammonium salt further includes a base. Preferably, the base is sodium hydroxide ([0009]; Claims 37-38).
Claim 16 further comprises monitoring the conductivity of the biocide.  
Barak ‘343 discloses monitoring a control parameter that indicates when a maximum yield of the biocide, wherein that the control parameter is conductivity ([0010]; Claims 40-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barak ‘343 (US 2017/0367343 A1) as applied to claims 1-9 and 11-16 above, further in view of Barak ‘386 (US 5,976,386).
Claim 10 states that said ammonium salt is a mixture of two or more ammonium salts.  
Barak ‘343 teaches that the ammonium salt is selected from ammonium bicarbonate, ammonium carbonate, ammonium carbamate, ammonium hydroxide, ammonium sulfamate, ammonium bromide, ammonium chloride and ammonium sulfate. Preferably, the ammonium salt is selected from ammonium carbonate, ammonium carbamate, ammonium sulfamate, ammonium bromide, ammonium chloride and ammonium sulfate.  More preferably, the ammonium salt is selected from ammonium carbonate, ammonium carbamate and ammonium sulfamate.  Most preferably, the ammonium salt is selected from ammonium carbonate and ammonium carbamate ([0008]; Claim 33).
However, Barak ‘343 does not explicitly state that the ammonium salt is a mixture of two or more ammonium salts.
Barak ‘386 teach a method for producing a biocide comprising mixing an oxidant and an amine source, wherein the oxidant includes sodium hypochlorite and the amine source is an ammonium salt containing a halide, sulfate, nitrate, carbonate, bromide, or mixtures thereof (col. 1, ln. 49-58; col. 2, ln. 50-67; col. 5, ln. 3-7; Example 11). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a biocide according to the method of Barak ‘343 wherein the ammonium salt comprises a mixture of two or more ammonium salts, as reasonably suggested by Barak ‘386.  Such would have been obvious because Barak ‘343 and Barak ‘386 are both directed to preparation of a biocide by mixing a hypochlorite oxidant with an ammonium salt, and Barak ‘386 specifically teaches that a mixture of ammonium salts may be suitably used to produce the biocide.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barak ‘343 (US 2017/0367343 A1) as applied to claims 1-9 and 11-16 above, further in view of Barak ‘652 (WO 2014/122652 A1).
Claim 17 states that said method comprises: providing an amount of said solution of an ammonium salt; adding a plurality of amounts of said solution of a hypochlorite oxidant to said amount of said solution of an ammonium salt under mixing conditions; measuring the conductivity after the addition of each amount of said solution of a hypochlorite oxidant; and ceasing to add amounts of said solution of a hypochlorite oxidant when a maximum in the conductivity is observed after the observation of a conductivity minimum.  
Barak ‘343 teaches that the method includes: providing a discrete amount of the solution of an ammonium salt; and adding a plurality of discrete amounts of the solution of a hypochlorite oxidant to the discrete amount of the solution of an ammonium salt under mixing conditions; and measuring the control parameter after the addition of each discrete amount of the solution of a hypochlorite oxidant ([0011]; Claim 45).
Barak ‘343 does not explicitly state ceasing to add the solution of hypochlorite oxidant when a maximum in the conductivity is observed after the observation of a conductivity minimum, as instantly claimed.
Barak ‘652 teaches that the control parameter can be any parameter that has a) a fixed value that will change only if and when the ammonium salt has been exhausted and degradation of the monochloramine product starts; or b) a variable value that has a maximum, a minimum or an inflection at the point that the ammonium salt has been exhausted and degradation of the monochloramine product starts.  For example, the value of the control parameter increases gradually when the hypochlorite to ammonium salt ratio increases as the biocide is produced, but begins to decrease gradually once degradation occurs.  At the end point of production of the biocide, and just before the beginning of degradation a maximum value is measured.  Immediately as degradation starts, the measured values are decreasing.  Even if the absolute value of the control parameter depends on conditions such as concentration, water quality, temperature, etc., there will be a relative maximum value measured just before the biocide starts to degrade.  The value of the control parameter must be easy to measure reliably and should be sensitive to reaction conditions (pg. 13, ln. 20-31).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to produce a biocide formulation according to the method according to Barak ‘343 wherein addition of hypochlorite oxidant solution to the ammonium salt solution is ceased when the conductivity reaches a maximum.  Such would have been obvious because Barak ‘652 teaches that the conductivity reaches a maximum when the biocide is produced but begins to decrease gradually once degradation occurs.  A person having ordinary skill in the art would have been motivated to prepare the highest concentration of biocide without degradation.
Claim 18 states that said method comprises: mixing a stream of a hypochlorite solution with a stream of an ammonium salt solution in a mixing chamber at an ammonium:hypochlorite molar ratio of greater than 1:1; holding the flow rate of one of said streams constant and gradually increasing or decreasing the flow rate of the other of said streams in order to decrease said ammonium:hypochlorite molar ratio; monitoring the value of the conductivity in a stream leaving said mixing chamber; and selecting an ammonium:hypochlorite molar ratio to be equal to the ammonium:hypochlorite molar ratio wherein the conductivity value has a local maximum.  
Barak ‘343 teaches that the method includes: mixing a stream of a hypochlorite solution with a stream of an ammonium salt solution in a mixing chamber at a starting ratio; holding the flow rate of one of the streams constant and gradually increasing or decreasing the flow rate of the other of the streams; and monitoring the value of the control parameter in a stream leaving the mixing chamber ([0012]; Claim 46). 
Claim 19 states that said monitoring is continuous.  
Barak ‘343 teaches that the monitoring is continuous ([0012]).
Claim 20 states that said monitoring comprises measuring the control parameter in discrete samples of said stream leaving said mixing chamber.
Barak ‘343 teaches that the monitoring includes measuring the control parameter in discrete samples of the stream leaving the mixing chamber ([0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616